      Case 1:18-cv-00993-RA-SLC Document 164 Filed 04/06/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNAMARIE TROMBETTA,
                             Plaintiff,

       -v-
                                                           CIVIL ACTION NO.: 18 Civ. 993 (RA) (SLC)
NORB NOVOCIN, et al.,
                                                                       OPINION & ORDER
                             Defendants,




SARAH L. CAVE, United States Magistrate Judge:

                                          I.INTRODUCTION

       In this action, pro se Plaintiff Annamarie Trombetta, an artist, brings federal and state

claims against Defendants Norb Novocin, Marie Novocin, and Estate Auctions, Inc., (the “EAI

Defendants”) as well as William Seippel and WorthPoint Corporation (with the EAI Defendants,

“Defendants”), for purportedly advertising and selling online a low-quality work that was

misattributed to her, causing damages. (See ECF No. 36).

       Before the Court is Trombetta’s motion for sanctions against the EAI Defendants and their

counsel under Federal Rule of Civil Procedure 11. (ECF No. 159 (the “Sanctions Motion”)).

       For the reasons that follow, the Sanctions Motion is DENIED.

                                          II. BACKGROUND

A. Factual Background

       The factual background of this case is set forth in detail in the decisions of The Honorable

Ronnie Abrams, United States District Judge, granting in part and denying in part the motion to

dismiss Trombetta’s original Complaint, Trombetta v. Novocin, 414 F. Supp. 3d 625, 628 (S.D.N.Y.
       Case 1:18-cv-00993-RA-SLC Document 164 Filed 04/06/21 Page 2 of 7




2019), and the undersigned concerning Trombetta’s subsequent motion to amend the complaint,

(ECF No. 40), and EAI Defendants’ motion for the imposition of a bond pursuant to Local Rule

54.2 (“Bond Motion” (ECF No. 121)). This factual background is incorporated by reference.

B. Procedural History

       On March 19, 2021, Trombetta filed the Sanctions Motion. (ECF No. 159). On March 22,

2021, the Court ordered that “Defendants need not undertake to file any opposition to [the

Sanctions] Motion, on which the Court will rule in due course.” (ECF No. 160).

                                        III. DISCUSSION

A. Legal Standards

       1.      Rule 11 Requirements

       Under Rule 11(b), whenever a pleading or “other paper” is filed, an attorney certifies that

“to the best of the person’s knowledge, information, and belief, formed after an inquiry

reasonable under the circumstances”:

       (1) it is not being presented for any improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation;

       (2) the claims, defenses, and other legal contentions are warranted by existing law
       or by a nonfrivolous argument for extending, modifying, or reversing existing law
       or for establishing new law;

       (3) the factual contentions have evidentiary support or, if specifically so identified,
       will likely have evidentiary support after a reasonable opportunity for further
       investigation or discovery; . . .

Fed. R. Civ. P. 11(b). Accordingly, a submission violates Rule 11 “either when it ‘has been

interposed for any improper purpose, or where, after reasonable inquiry, a competent attorney

could not form a reasonable belief that the pleading is well grounded in fact and is warranted by

existing law or a good faith argument for the extension, modification or reversal of existing law.’”

                                                 2
       Case 1:18-cv-00993-RA-SLC Document 164 Filed 04/06/21 Page 3 of 7




Kropelnicki v. Siegel, 290 F.3d 118, 131 (2d Cir. 2002) (quoting W.K. Webster & Co. v. Am.

President Lines, Ltd., 32 F.3d 665, 670 (2d Cir. 1994)).

       “[T]he standard for triggering the award of fees under Rule 11 is objective

unreasonableness.” Margo v. Weiss, 213 F.3d 55, 65 (2d Cir. 2000). Sanctions based on factual

contentions, “may not be imposed unless a particular allegation is utterly lacking in support.”

O’Brien v. Alexander, 101 F.3d 1479, 1489 (2d Cir. 1996); see Kiobel v. Millson, 592 F.3d 78, 82–

84 (2d Cir. 2010) (noting that “Rule 11 neither penalizes overstatement nor authorizes an overly

literal reading of each factual statement”) (quoting Navarro-Ayala v. Hernandez-Colon, 3 F.3d

464, 467 (1st Cir. 1993)). With respect to the requirement that an attorney signing a pleading or

other court document have a reasonable belief that arguments are well grounded in fact or

warranted by law, “sanctions are not appropriate unless ‘a claim has absolutely no chance of

success under the existing precedents.’” Baker v. Urban Outfitters Inc., 254 F. Supp. 2d 346, 360

(S.D.N.Y. 2003) (citations omitted).

B. The Sanctions Motion

       1. Trombetta’s arguments

       Trombetta seeks Rule 11 sanctions on the grounds that declarations submitted by Norb

and Marie Novocin (the “Declarations”) contained purportedly false and misleading statements.

(ECF No. 159 at 1–3). Trombetta identifies as false the statement “. . . I owned and operated

Estate Auctions, Inc. from April 23, 2012 until 2019[]” (ECF Nos. 159-3 ¶ 1, 159-4 ¶ 1, 159-7 ¶ 1,

159-10 ¶ 1), based on her belief that the Novocins’ business operations predated 2012. (See ECF




                                                 3
         Case 1:18-cv-00993-RA-SLC Document 164 Filed 04/06/21 Page 4 of 7




Nos. 159 at 10–11, 159-13 at 1, 159-14 at 1, 159-15 at 1, 159-16 at 1). 1 Trombetta also suggests

that the Declarations are untruthful to the extent they attribute her biography to a page on

AskArt.com in 2012, because, she states, her biography was not listed until 2015. (ECF No. 159

at 2).

         Trombetta also asks the Court to dismiss the EAI Defendants’ counsel for “abuse of the

judicial process.” (ECF No. 159 at 1–3). Trombetta characterizes the following acts as abusive:

(i) providing her a purportedly “blocked” email address, which frustrated communications about

a Rule 68 Offer of Judgment (id. at 3–4); (ii) failing to comply with the Court’s order to mail a copy

of the complaint to her (id. at 5); (iii) acting as an “accomplice to perjury” concerning the

purportedly false statements in the Declarations (id. at 5–6); (iv) including in court filings

irrelevant and harassing information concerning unrelated legal actions in which she is involved

(id. at 6); and (v) being unwilling to settle and providing a low settlement offer during

negotiations (id. at 14).

         2.       Analysis

         Having reviewed the Sanctions Motion and its supporting exhibits, the Court finds that

EAI Defendants did not violate Rule 11. 2 First, the factual contentions in the Declarations

regarding the dates that Norb and Marie Novocin operated their business are not “utterly lacking



1
  In email correspondence, EAI Defendants’ counsel stated their position that the Declarations were truthful, noting,
“There is a difference between the individual Defendants and the entity Defendant [Estate Auctions, Inc.]. Estate
Auctions, Inc. was not incorporated until April 23, 2012 and could not have done business prior to 2012.” (ECF No.
159-18 at 1).
2
  The Court assumes for purposes of this Opinion that Trombetta complied with Rule 11’s safe-harbor provision,
which is a “strict procedural requirement.” Star Mark Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd.,
682 F.3d 170, 175 (2d Cir. 2012) (quoting Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 142 n. 4 (2d Cir. 2002)). Under
the safe-harbor provision, “[a]n informal warning in the form of a letter without service of a separate Rule 11 motion
is not sufficient to trigger the 21-day safe harbor period.” Star Mark, 682 F.3d at 175 (citing L.B. Foster Co. v. Am.
Piles, Inc., 138 F.3d 81, 89–90 (2d Cir. 1998)).

                                                          4
        Case 1:18-cv-00993-RA-SLC Document 164 Filed 04/06/21 Page 5 of 7




in support,” O’Brien, 101 F.3d at 1489, and instead appear to be explained, as their counsel did,

by reference to the date of incorporation of Estate Auctions, Inc. (See ECF No. 159-18 at 1). The

articles included as exhibits to Trombetta’s Motion for Sanctions are consistent with this

explanation.3

         Likewise, the Court does not deem “utterly lacking in support” EAI Defendants’ factual

contentions concerning the source of the biographical information published about Trombetta.

(See ECF No. 56 ¶¶ 4–7). The source of the biographical information about Trombetta that the

EAI Defendants published is a question central to Trombetta’s claims. See ECF No. 36 at ¶ 2. As

Trombetta recognized in the Sanctions Motion, “[t]he crux [of her] lawsuit is ‘fraud’ and the

fraudulent, unauthorized use of [her] name and biography to sell and advertise the sale [of] a

painting for financial gain” (ECF No. 159 at 10). The EAI Defendants disputed these allegations in

their Bond Motion. (ECF No. 82 at 4). Given the continuing factual dispute about the source of

Trombetta’s biographical information, the EAI Defendants’ Declarations have neither been

offered for an improper purpose, nor are they lacking in evidentiary support, and accordingly,

sanctions under Rule 11 are not warranted. Fed. R. Civ. P. 11(c)(1).

         The Court also determines that the alleged conduct by EAI Defendants’ counsel does not

warrant any Rule 11 sanctions, let alone the drastic sanction of removal of their counsel from this

case. While litigation in this action has been contentious, the record does not demonstrate that

the EAI Defendants’ counsel filed any court document for an improper purpose such as to harass,

cause unnecessary delay, or needlessly increase the cost of litigation. Fed. R. Civ. P. 11(b)(1). To



3
  One news article states that “[Norb] Novocin and his wife, Marie, first started selling on ebay [sic] back in 1998[]”
(ECF No. 159-15 at 1), and a website excerpt states, “Our family has been selling on eBay since 1998[.]” (ECF No.
159-14).

                                                          5
         Case 1:18-cv-00993-RA-SLC Document 164 Filed 04/06/21 Page 6 of 7




the contrary, the EAI Defendants believed that Trombetta maintained an unreasonable position

concerning her damages and settlement position (see ECF No. 82 at 6–7), and take an opposing

view of the value of the case. The Court cannot, and would not, compel parties to enter into

settlement negotiations, let alone enter into a settlement agreement, against their will. Similarly,

the Court credits that EAI Defendants referenced Trombetta’s other legal actions in the context

of causation and damages. (Id. at 8). Finally, “Rule 11 was amended [in 1993] to exclude

sanctions arising from discovery disputes,” Kiobel, 592 F.3d at 86 (citing Fed. R. Civ. P. 11(d)), and

thus, Trombetta’s allegations concerning the “blocked” email address and failure to mail do not

state violations under Rule 11. This case is therefore distinguishable from those in which courts

have deemed counsel’s conduct so egregious as to warrant removal. See Lelsz v. Kavanagh, 137

F.R.D. 646, 648, 655–56 (N.D. Texas 1991) (ordering the removal of counsel from further

participation in the case as a Rule 11 sanction for improper litigation conduct including ad

hominem attacks on opposing counsel, motions filed in bad faith, and a lack of candor with the

court which collectively harmed “the administration of justice”).

         Accordingly, the Court finds that Rule 11 sanctions against the EAI Defendants and their

counsel are unwarranted.

                                        IV. CONCLUSION

         For the reasons explained above, the Sanctions Motion is DENIED. The Clerk of Court is

respectfully directed to close ECF No. 159 and to mail a copy of this Order to Trombetta at the

address below.


Dated:          New York, New York
                March 6, 2021


                                                  6
      Case 1:18-cv-00993-RA-SLC Document 164 Filed 04/06/21 Page 7 of 7




                                       _________________________
                                       SARAH L. CAVE
                                       United States Magistrate Judge


Mail To:    Annamarie Trombetta
            175 East 96th Street
            Apt. 12R
            New York, New York 10128




                                         7
